Citation Nr: 1811441	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-42 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative changes.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include degenerative joint disease (DJD). 

3.  Entitlement to service connection for bilateral ankle disability, to include degenerative changes.

4.  Entitlement to service connection for bilateral hip disability, to include degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969, and September 1973 to September 1976.  He had additional service from in the Army National Guard from March 1983 to March 1991.  He received the Purple Heart Medal and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012, the Veteran and his brother testified at a videoconference hearing before a Veterans Law Judge; a transcript of the hearing is of record. 

In November 2012, the Board remanded the Veteran's appeal for additional development.

As noted in the Board's November 2012 remand, the RO previously denied the Veteran's claims of service connection for a back condition in June 1971 and August 1983 rating decisions and for a bilateral ankle condition in an August 1983 rating decision.  At the time of each of those decisions, the medical evidence indicated that the Veteran had low back pain as a residual of a prior injury and flexible flat foot with mild pronation.  He is now, however, seeking service connection for degenerative changes of the ankles and DJD of the thoracolumbar spine.  Given the medical evidence of record, the Board finds that the claims should be considered de novo.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's November 2012 remand, the Veteran underwent a VA examination for his claimed disabilities in September 2014.  

With regard to the right knee, the examination report shows a diagnosis of bilateral mild degenerative joint disease, status post arthroscopic meniscal repair (1999) and arthroscopic partial synovectomy (2004) of the right knee.  The VA examiner opined that the Veteran's current right knee disability is less likely than not related to service.  In support of this conclusion, the examiner noted that the Veteran's service treatment records were silent for recurrent or chronic right knee disabilities and that a March 1974 x-ray was normal for both knees.  With regard to the latter, the examiner explained that if the Veteran had indeed suffered a skeletal knee injury as a result of his shrapnel wound, by 1974 radiographs would have shown sclerotic changes or evidence of traumatic arthritis.  The examiner further noted that private medical notes documented two separate traumatic injuries as a police officer, in 1998 and 2003; that he had relatively good health up until the 1998 injury, which resulted in a meniscal tear; that a March 2008 independent medical opinion, submitted by the Veteran, attributed the Veteran's right knee complaint to the 1998 injury, as he reported being in a good state of health prior to that injury; and that mild degenerative changes were first noted in a May 2008 x-ray.  Ultimately, the examiner concluded that the Veteran's mild degenerative joint disease changes of the right knee were more likely secondary to the expected aging process and likely accelerated or aggravated by the Veteran's overweight status.

With regard to the thoracolumbar spine, the examination report shows a diagnosis of degenerative arthritis of the spine, with listhesis of L4 on L5, and a T11 wedge fracture.  The VA examiner opined that the Veteran's current spine disability is less likely than not related to service.  In support of this conclusion, the examiner noted that the Veteran's service treatment records were silent for recurrent or chronic thoracolumbar disabilities; that the Veteran denied recurrent back pain on multiple reports of medical history and his spine examination was clinically normal on multiple reports of medical examination; that the Veteran denied back trouble in a May 1978 screening physical for army reserve; that a 1983 radiograph of the lumbosacral spine was normal; that private medical notes documented two separate traumatic injuries as a police officer, in 1998 and 2003, with relatively good health up until the 1998 injury; that a March 2007 independent medical opinion indicates that the Veteran reported being in a good state of health prior to the 1998 injury; and that the earliest radiographic evidence of pathology is a May 2008 x-ray.  Ultimately, the examiner suggested that the Veteran's current spine disability is related to his overweight status.

With regard to the ankles, the examination report shows diagnoses of lateral collateral ligament sprain of the right ankle and osteoarthritis of the left ankle.  The VA examiner opined that the Veteran's current ankle disability is less likely than not related to service.  In support of this conclusion, the examiner noted that the Veteran's service treatment records were silent for recurrent or chronic ankle disabilities; that there was no evidence of post-service treatment for a chronic ankle disability; and that radiographs from 1983 were normal for both ankles.  Ultimately, the examiner suggested that the Veteran's current ankle disability is related to his overweight status.

With regard to the hips, the examination report shows a diagnosis of mild degenerative joint disease, bilaterally.  The VA examiner opined that the Veteran's current hip disability is less likely than not related to service or secondary to his service-connected residuals of shrapnel wound to the right knee.  In support of this conclusion, the examiner noted that the Veteran's service treatment records were silent for recurrent or chronic hip disabilities; and that there was no evidence of post-service treatment for a chronic hip disability.

The Veteran has taken issue with the September 2014 VA opinions, in particular, the examiner's conclusion that his disabilities are related to his being overweight.  See 02/26/2015, Correspondence; 07/14/2016, VA 21-4138 Statement In Support of Claim.  In a July 2016 statement, the Veteran reiterated his assertion that his claimed disabilities are related to injuries in service, and indicated that he self-treated for his claimed conditions over many years, including prior to his 1988 work-related injury, in order to keep his active guard reserve status and employment as a police officer.  With regard to his right knee, he argued that his history of knee symptoms contributed to both his obesity and his 1988 injury.  With regard to his back, he suggested that the examiner did not show adequate consideration of the Veteran's multiple back injuries in service.  With regard to his ankles, he asserted that as an infantryman in Vietnam he had to carry heavy load and that this increased his risk of developing osteoarthritis.  With regard to his hips, he reiterated his assertion that his current hip disability is related to combat injuries.  Although the Veteran is not competent to diagnose the actual etiology of his currently diagnosed disabilities, the Board is persuaded by his arguments regarding the adequacy of the September 2014 VA opinions.

The Board acknowledges that the September 2014 VA examination report includes a detailed history for all claimed conditions.  Similarly, the VA opinions include a detailed summary of the medical evidence.  The Board appreciates the examiner's thorough annotations.  Notwithstanding, it finds that the opinions are inadequate.  

Significantly, the September 2014 VA opinions do not show adequate consideration of the Veteran's history of injuries in service (to include the nature of these injuries) and the extent to which these injuries contributed to the development of the currently diagnosed disabilities.  In addition, the opinions do not show adequate consideration of the Veteran's reported history of symptoms and self-treatment since service.  For instance, the VA examination and opinion for the right knee does not acknowledge or discuss a July 1983 VA examination, which shows a history of right knee pain since the 1968 shrapnel injury and a report of occasional instability.  Further, the opinions lack a clear medical rationale and seem to rely excessively on the absence of documented treatment or diagnosis to rule out a causal relationship between the currently diagnosed disabilities and events in service.  For these reasons, adequate opinions are not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, VA should obtain addendum opinions that address whether the Veteran's currently diagnosed disabilities are etiologically related to events or injuries in service.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the individual who conducted the September 2014 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  

(a)  With regard to the claimed right knee disability, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed right knee disability is related to an event, disease, or injury in service?  The opinion must discuss the Veteran's documented history of right knee injuries and symptoms in service, as well as his reported history of symptoms and self-treatment since service (which according to the Veteran predates the 1998 work-related injury).  The examiner must address whether the Veteran's in-service right knee injuries (to include his shrapnel wound) contributed to the development of his current disability.  In this regard, the examiner must consider the Veteran's contention that his in-service injuries (i) predisposed him to subsequent post-service injuries and (ii) contributed to his becoming overweight (which has been identified as a contributing factor for the development of arthritis).  

(b)  With regard to the claimed thoracolumbar spine disability, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed spine disability is related to an event, disease, or injury in service?  The opinion must discuss the Veteran's documented history of back injuries and symptoms in service, as well as his reported history of symptoms and self-treatment since service (which according to the Veteran predates the 1998 work-related injury).  

(c)  With regard to the claimed bilateral ankle disability, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed ankle disability is related to an event, disease, or injury in service?  The opinion must discuss the Veteran's report that he injured his ankles during basic training in 1973, as well as address his contention that his current ankle disability is related to carrying heavy loads of equipment as an infantryman in Vietnam.  The examiner must also discuss the Veteran's reported history of symptoms and self-treatment since service.    

(d)  With regard to the claimed bilateral hip disability, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed hip disability is related to an event, disease, or injury in service?  The opinion must consider the Veteran's history of musculoskeletal injuries in service, as well as his reported history of symptoms and self-treatment since service.

The examiner must also state whether any current right or left hip disability is at least as likely as not proximately due to or aggravated by the service-connected residuals of the shrapnel wound to the right knee.  If the degenerative changes of the right knee and/or thoracolumbar spine are determined to be of service origin, the examiner should also comment on whether any current right or left hip disability is at least as likely as not proximately due to or aggravated by the degenerative changes of the right knee and/or thoracolumbar spine.  Specifically, the examiner should discuss whether the right knee or thoracolumbar spine disability altered the Veteran's gait and, if so, whether the altered gait caused or aggravated the bilateral hip disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




